DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  a capacitor including a first terminal connected to the first terminal of the first terminal …, should read :  a capacitor including a first terminal connected to the first terminal of the first transistor” for being consistency with the connection of capacitor C as described in  ¶ [101] and Figs. 4, and 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, V et al. (U.S. Patent No. 9,864,400), hereinafter Evans, in view of Takahashi et al. (US 2018/0040640), hereinafter Takahashi.
	In reference to claim 1, Evans discloses light emitting display panel (col. 4, lines 25-29), comprising:
	a transparent area (215) corresponding to an area where a camera (100) is provided, wherein
	the transparent area comprises: a pixel circuit layer (TFT layer 230); col. 5, line 64-col. 6, line 8.
	Evans does not disclose  a first pixel circuit layer including a first pixel circuit; 
	a second pixel circuit layer provided on the first pixel circuit layer, the second pixel circuit layer including a second pixel circuit; and
	a light emitting device layer provided on the second pixel circuit layer, the light emitting device layer including at least one light emitting device, and
	a driving transistor for controlling the amount of current flowing to the light emitting device is included in at least one of the first pixel circuit layer and the second pixel circuit layer.
	In the same field of endeavor, Takahashi discloses in Fig. 1B a light emitting panel comprises: a first pixel circuit layer (21) including a first pixel circuit (M2); 
	a second pixel circuit layer (22) provided on the first pixel circuit layer (21), the second pixel circuit layer including a second pixel circuit M1); and
	a light emitting device layer (23) provided on the second pixel circuit layer (22), the light emitting device layer including at least one light emitting device (EL), and
	a driving transistor (M2) for controlling the amount of current flowing to the light emitting device is included in at least one of the first pixel circuit layer (21) and the second pixel circuit layer (¶ [49]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  Evans in view of the teaching of Takahashi increase the resolution of the display portion and reduce the bezel area of display and to provide uncomplicated circuit and low power consumption display device (¶ [7]).
	In reference to claim 2, Takahashi discloses in Fig. 1B the first pixel circuit (M2) and the second pixel circuit (M1) are included in a first pixel driving circuit (Fig. 3) configuring a first pixel (20), and
	the light emitting device layer (EL) comprises a first light emitting device connected to the second pixel circuit (M1); see ¶ [79].
	In reference to claim 5, Takahashi discloses the first light emitting device (EL) in Fig. 3 comprises a transparent metal (¶ [163].
	In reference to claim 6, Takahashi discloses in Fig. 1B the first pixel circuit (M2) and the second pixel circuit (M1) does not overlap the light emitting device EL.

Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Takahashi in view of Yamazaki et al. (US 2017/0357113), hereinafter Yamazaki 113.
	In reference to claim 7, Evans as modified by Takahashi discloses in Fig. 1A and Fig. 1B a plurality of first light emitting devices and a plurality of second light emitting devices in the transparent area are each arranged in one row in a first direction (see first row and second row of pixels 20 in Fig. 1A are arranged in row direction).
	Evans as modified by Takahashi does not disclose the plurality of second light emitting elements are disposed to be staggered with respect to the first plurality of light emitting devices.
	 In the same field of endeavor, Yamazaki 113 discloses in Figs. 18A-18C the plurality of second light emitting elements (R,G,B of 32p)  are disposed to be staggered with respect to the first plurality of light emitting devices (R, G, B of 31p); see ¶ [213-214].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Evans and Takahashi in view of the teaching of Yamazaki 113 so that clear image can be displayed with low power consumption and an image like a real painting can be display (see ¶ [214]).
	In reference to claim 8, Yamazaki 113 discloses in Fig. 16 the plurality of first light emitting devices (31R, 31G, 31B of 31p) and plurality of second light emitting elements (32R, 32G, 32B of 32p) disposed to face one another.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Takahashi in view of Yamazaki 113 in view of Yamazaki et al. (US 2017/0373036), hereinafter Yamazaki 036.
	In reference to claim 9, the combination of Evans, Takahashi and Yamazaki 113 does not disclose a plurality of first pixel circuit layers and a plurality of second pixel circuit layers connected to the plurality of first light emitting devices are disposed to be staggered with respect to a plurality of first pixel circuit layers and a plurality of second pixel circuit layers connected to the plurality of second light emitting devices.
	In the same field of endeavor, Yamazaki 036 discloses in Fig. 2B a plurality of first pixel circuit layers (41a) and a plurality of second pixel circuit layers (42b) connected to the plurality of first light emitting devices (R, B) are disposed to be staggered with respect to a plurality of first pixel circuit layers (42a) and a plurality of second pixel circuit layers (42b) connected to the plurality of second light emitting devices (G).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modified the combination of Evans, Takahashi, and Yamazaki 113 in view of the teaching of Yamazaki 036 to provide a display device with extremely high resolution an a highly reliable display device (¶ [8]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Takahashi in view of  Yamazaki 036.
	In reference to claim 10, Evans as modified by Takahashi does not disclose the first pixel circuit is a first pixel driving circuit included in a first pixel, the second pixel circuit is a second pixel driving circuit included in a second pixel, and the light emitting device layer comprises a first light emitting device connected to the first pixel circuit and a second light emitting device connected to the second pixel circuit.
 	Yamazaki 036 discloses in Fig. 7A the first pixel circuit (41a and 41b) is a first pixel driving circuit included in a first pixel (R), the second pixel circuit (42a and 42b) is a second pixel driving circuit included in a second pixel (B), and the light emitting device layer comprises a first light emitting device (120a), connected to the first pixel circuit (41a, 41b) and a second light emitting device (120b)connected to the second pixel circuit (42a, 42b).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention the combination of Evans, Takahashi, and Yamazaki in view of the teaching of Yamazaki 036 to provide a display device with extremely high resolution an a highly reliable display device (¶ [8]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Takahashi in view of  Yamazaki 036, in view of Yamazaki 113
	In reference to claim 15, Takahashi as modified discloses in Fig. 1A and Fig. 1B a plurality of first light emitting devices and a plurality of second light emitting devices in the transparent area are each arranged in one row in a first direction (see first row and second row of pixels 20 in Fig. 1A are arranged in row direction).
	Evans as modified by Takahashi and Yamazaki 036 does not disclose the plurality of second light emitting elements are disposed to be staggered with respect to the first plurality of light emitting devices.
	 In the same field of endeavor, Yamazaki 113 discloses in Figs. 18A-18C the plurality of second light emitting elements (R,G,B of 32p)  are disposed to be staggered with respect to the first plurality of light emitting devices (R, G, B of 31p); see ¶ [213-214].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Evans and Takahashi in view of the teaching of Yamazaki so that clear image can be displayed with low power consumption and an image like a real painting can be display (see ¶ [214]).
	 
Allowable Subject Matter
Claims 3-4, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 3, the light emitting display panel of claim 2, wherein the first pixel circuit comprises:
a first transistor including a first terminal connected to a pixel driving voltage line, a gate connected to an emission control line, and a second terminal connected to the second pixel circuit through a first connection line;
a driving transistor including a first terminal connected to the second terminal of the first transistor, a second terminal connected to the second pixel circuit through a second connection line, and a gate connected to the second pixel circuit through a third connection line;
a second transistor including a gate connected to the emission control line, a first terminal connected to the second terminal of the driving transistor, and a second terminal connected to the first light emitting device through a fourth connection line; and
a capacitor including a first terminal connected to the first terminal of the first terminal and a second terminal connected to the gate of the driving transistor.
With respect to claim 11, the light emitting display panel of claim 10, wherein the transparent area further comprises:
a plurality of non-transmissive areas where a plurality of pixel circuits and a plurality of second pixel circuits are provided; and
a plurality of light transmitting areas where a plurality of first light emitting devices and a plurality of second light emitting devices connected to the plurality of pixel circuits or the plurality of second pixel circuits provided in the plurality of non-transmissive areas are provided, the plurality of light transmitting areas being provided between the plurality of non-transmissive areas.
In reference to claim 14, the light emitting display panel of claim 10, wherein each of the first pixel circuit and the second pixel circuit comprises:
a first transistor including a first terminal connected to a pixel driving voltage line and a gate connected to an emission control line;
a driving transistor including a first terminal connected to the second terminal of the first transistor;
a second transistor including a gate connected to the emission control line, a first terminal connected to a second terminal of the driving transistor, and a second terminal connected to the light emitting device layer;
a capacitor including a first terminal connected to the first terminal of the first terminal and the second terminal connected to a gate of the driving transistor;
a third transistor including a gate connected to an n“ scan control line, a first terminal connected to a data line, and a second terminal connected to the first terminal of the driving transistor;
a fourth transistor including a gate connected to the n" scan control line, a first terminal connected to the gate of the driving transistor, and a second terminal connected to the second terminal of the driving transistor;
a fifth transistor including a gate connected to the n™ scan control line, a first terminal connected to an initialization voltage line, and a second terminal connected to the second terminal of the second transistor; and
a sixth transistor including a gate connected to an n-1" scan control line, a first terminal connected to the initialization voltage line, and a second terminal connected to the first terminal of the fourth transistor.
With respect to claim 16, the light emitting display panel of claim 10, wherein
the transparent area comprises a plurality of non-transmissive areas, where a plurality of first pixel circuits and a plurality of second pixel circuits are provided, and a plurality of light transmitting areas where a plurality of first pixel circuits and a plurality of second pixel circuits are not provided, and
the plurality of first light emitting devices and the plurality of second light emitting devices are disposed in the light transmitting area in opposite directions with the non-transmissive area therebetween.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Kang et al. (U.S. Patent No. 10,186,191) discloses a display device including a first display region (DA1 Fig. 1) having a plurality of pixel circuits (Fig. 3) and plurality of light emitting devices (OLEDs 1) and a second display region (DA2) having plurality of pixel circuits (Fig. 7) and a plurality of second light emitting devices (OLED2) as shown in Fig. 5; and a camera is provided in the second display regions (DA2); see col. 19, lines 35-48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692